DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “chamfering or corner R processing” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okudaira et al. (US 2018/0062488 A1) in view of Yamagishi et al. (US 2014/0077652 A1).
RE claim 1, Okudaira teaches a rotating electrical machine (motor, see Fig.1 and ¶ 30) comprising: a rotor 1;, wherein the rotor 1 comprises: a rotor core 2 provided with a plurality of magnet insertion holes 3; a permanent magnet 4 inserted into the magnet insertion hole 3; and a filler 6 configured to fix the permanent magnet 4 to the magnet insertion hole 3 (Fig.2 and ¶ 32), the permanent magnet 4 comprises: a plurality of radial end surfaces (S1) provided in a radial direction of the rotor; and a pair of circumferential end surfaces (S2) provided in a circumferential direction of the rotor 1, one first radial end surface (S1) out of the plurality of radial end surfaces (S1) intersecting the pair of circumferential end surfaces (S2) to form two regions (R1) where a side meets a side (radial side meet circumferential side), and gaps 12 each of which is formed between each of the two regions (R1, R1) where a side meets a side and an inner wall surface of the magnet insertion hole are used as filler inlets 47a for the filler (see Figs.6, 10) .
Okudaira does not expressively teaches said rotating machine comprises a stator.
Yamagishi evidenced that it is well-known in the art for a stator to be construct in a rotary electric machine so that electrical can be is applied to the stator coils and a rotating magnetic field can rotates the rotor (¶ 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okudaira by having said rotating 

[AltContent: arrow][AltContent: textbox (Circumferential surface (S2))][AltContent: textbox (R1)][AltContent: arrow][AltContent: textbox (R1)][AltContent: arrow][AltContent: textbox (Radial surface (S1))][AltContent: arrow]
    PNG
    media_image1.png
    980
    780
    media_image1.png
    Greyscale


RE claim 2/1, Okudaira in view of Yamagishi has been discussed above. Okudaira further teaches the two regions (R1) where a side meets a side are located on or an inner circumferential side of the permanent magnet 4.

RE claim 4/1, Okudaira in view of Yamagishi has been discussed above. Okudaira further teaches the magnet insertion hole 3 has an inner wall surface facing the first radial end surface of the permanent magnet 4 (Fig.1), and the inner wall surface of the magnet insertion hole has no inflection point in a region facing the first radial end surface (According to ¶ 36 of  instant application specification. The inflection point being described as a groove on the surface of the hole. Therefore, see Fig.10 for the middle region facing the radial end surface of the magnet 4 has no inflection point, i.e.: groove).

[AltContent: arrow][AltContent: textbox (Straight surface without groove (inflection point))]
    PNG
    media_image2.png
    517
    812
    media_image2.png
    Greyscale


RE claim 5/1, Okudaira in view of Yamagishi has been discussed above. Okudaira further teaches the magnet insertion hole 3 has an inner wall surface facing 

RE claim 6/1, Okudaira in view of Yamagishi has been discussed above. Okudaira further teaches the filler 6 is interposed between the first radial end surface of the permanent magnet and an outer-circumferential-side inner wall surface of the magnet insertion hole 3 (Figs.1, 2).

RE claim 7/6, Okudaira in view of Yamagishi has been discussed above. Okudaira further teaches the filler 6 is a thermosetting resin or a thermoplastic resin (¶ 51).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okudaira in view of Yamagishi as applied to claim 1 above, and further in view of Matsumoto et al. (US 2006/0186752 A1).
RE claim 3/1, Okudaira has been discussed above. Okudaira does not teach two corner portions where a side meets a side in the two regions where a side meets a side are subjected to chamfering or corner R processing.
Matsumoto teaches corner portion 42J (Fig.15, 16) where a side meets a side in the two regions where a side meets a side are subjected to chamfering or corner R processing (Fig.15), doing so allow resin to be facilitated in spreading in the gap (¶ 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okudaira in view of Yamagishi by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834